PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rouse, Michael
Application No. 15/599,820
Filed: 19 May 2017
For: Portable Blower Fan Assembly

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 8, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of December 10, 2019, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on March 11, 2020.  A Notice of Abandonment was mailed September 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3746 for appropriate action in the normal course of business on the reply received July 31, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions